Citation Nr: 9904685	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim for service connection for bilateral pes planus 
and hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to June 
1980.
 
This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's request to 
reopen his claim service connection for pes planus and hallux 
valgus. 

The case was previously before the Board in December 1996, at 
which time it was Remanded for additional development.  The 
requested development having been completed to the extent 
possible, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1980, 
the RO denied the veteran entitlement to service connection 
for bilateral pes planus and hallux valgus.

2.  That evidence associated with the claims file subsequent 
to the November 1980 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 


CONCLUSION OF LAW

1.  The November 1980 RO decision which denied entitlement to 
service connection for bilateral pes planus and hallux valgus 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.104(a) (1998). 

2.  New and material evidence to reopen the claim for service 
connection for bilateral pes planus and hallux valgus has not 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an unappealed rating determination from November 1980, the 
RO denied entitlement to service connection for bilateral pes 
planus and hallux valgus, as the evidence showed both 
conditions existed prior to and were not aggravated by 
service.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court of Veterans Appeals 
concluded that "Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Fossie v. West, 12 Vet. App. 
1 (1998).  

In the context of the current claim, the veteran has 
submitted duplicates of service medical records already 
contained in the claims file.  Also recently associated with 
the claims file are some new medical records through 1997.  
However, the latter medical records do not identify an 
acquired foot condition in service, a worsening of same in 
service or associate any foot condition to the veteran's 
service.  In fact, a December 1996 psychiatric examination 
reported the veteran had foot deformities from birth. 

The record also contains statements and testimony to the 
effect of how the veteran did not have problems with his feet 
prior to service and that the foot condition was not noted on 
his entrance examination.  These facts and/or assertions were 
specifically contemplated in the context of the November 1980 
rating determination.  Thus they are not new and are 
cumulative of evidence previously considered.

Also, the law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Thus, the veteran's statements that his foot 
disorders results from military service do not serve his 
claim in a meaningful way, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions), nor do they provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim). 

That notwithstanding, the new evidence recently submitted, 
which is not cumulative of evidence already of record, bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself and in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for bilateral pes planus with 
hallux valgus remains denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

